Citation Nr: 0026844	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  97-31 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the left arm with injury to Muscle Group V, 
currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased evaluation for injury to the 
left humerus with fracture and deformity, currently evaluated 
as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to October 
1945.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.  

In October 1998 and again in January 2000, the Board remanded 
the veteran's claim to the RO for additional development.  
The case has been returned to the Board and is ready for 
further review.  

The Board notes that the veteran's representative has argued 
in his November 1999 statement that CUE existed in a prior RO 
decision of September 23, 1947.  This matter is referred to 
the RO for consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2. Residuals of a gunshot wound, left arm with injury to 
Muscle Group V, are manifested by no more than severe 
disability.

3.  Injury to the left humerus with fracture and deformity is 
currently manifested by pain on heavy lifting and guarding of 
the arm movement.  There is no fibrous union of the humerus.  


CONCLUSIONS OF LAW

1.  The criteria for a rating beyond 30 percent for residuals 
of a gunshot wound, Muscle Group V, left arm, have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.3, 4.7, 4.41, 4.55, 4.56, 4.72, 4.73, 
Diagnostic Code 5305 (1996 and 1999).  

2.  The schedular criteria for a disability evaluation in 
excess of 20 percent for injury to the left humerus with 
fracture and deformity have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5201, 5202, 5203 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claims are 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991). That is, he has presented claims which are plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. See 38 C.F.R. § 4.2 
(1999); Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

Impairment associated with the veteran's service-connected 
disability may be rated separately unless it constitutes the 
same disability or the same manifestation. The provisions of 
38 C.F.R. § 4.14 preclude the assignment of separate ratings 
for the same manifestations of a disability under different 
diagnoses. The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41.

The skeletal muscles of the body are divided for rating 
purposes into 23 groups, in five anatomical regions. 38 
C.F.R. § 4.55.

The Board notes that the regulations concerning muscle 
disabilities changed effective July 3, 1997. See 62 Fed. Reg. 
30,235 (1997).  Where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant will apply unless 
Congress provided otherwise.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In this case, the revised schedule was not promulgated to 
substantively change the criteria, but rather "to update this 
portion of the rating schedule to ensure that it uses current 
medical terminology and unambiguous criteria." 62 Fed. Reg. 
at 30,235.

A review of the pertinent regulations, specifically 38 C.F.R. 
4.73, Diagnostic Code 5305, reveals no changes in the ratings 
granted for the classifications of disability from muscle 
injuries (slight, moderate, moderately severe, and severe).

For VA purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  Under Diagnostic Codes 5301 through 
5323, disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe and severe. 
38 C.F.R. § 4.56(c), (d).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions. For compensable 
muscle group injuries which are in the same anatomical region 
but do not act on the same joint, the evaluation for the most 
severely injured muscle group will be increased by one level 
and used as the combined evaluation for the affected muscle 
groups. 38 C.F.R. § 4.55.

Prior to the July 3, 1997 revision, the regulations in effect 
provided that, in rating injuries of the musculoskeletal 
system, attention was first given to the deeper structures 
injured (bones, joints, and nerves). A through and through 
injury, with muscle damage, was always at least a moderate 
injury for each group of muscles damaged. Entitlement to a 
rating of severe grade was established when there was a 
history of "compound comminuted fracture and definite muscle 
or tendon damage from the missile." Entitlement to a rating 
of severe grade, generally, was established when there is a 
history of compound comminuted fracture and definite muscle 
or tendon damage. However, the regulations recognized that 
there were locations, as in the wrist or over the tibia, 
where muscle damage might be minimal or damage to tendons 
might be repaired by suture; in such cases, the requirements 
for a severe rating were not necessarily met. 38 C.F.R. § 
4.72.

Muscle wounds specifically due to gunshot or other trauma 
were considered slight if the injury was a simple wound, 
without debridement, infection or effects of laceration, and 
where the objective findings included a minimum scar, slight, 
if any evidence of fascia defect or of atrophy or of impaired 
tonus, and no significant impairment of function and no 
retained metallic fragments. Residuals were considered 
moderate if the wound was through and through, but with a 
relatively short track and an absence of residuals of 
debridement or prolonged infection.

In order to warrant a moderate rating, there should have been 
consistent complaints of the cardinal symptoms of muscle 
wounds, particularly fatigue pain after use. Objective 
findings should have included a relatively small scar with 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests. 38 C.F.R.§ 4.56(b).

In order to be characterized as moderately severe, a muscle 
injury should have been through and through with debridement 
or prolonged infection or with sloughing off of soft parts 
and intermuscular cicatrization. Service records should have 
shown hospitalization for a prolonged period in service for a 
wound of severe grade, and evidence of unemployability as a 
result of inability to keep up with work should have been 
considered. Objective findings should have included a 
relatively large entrance, and if present, exit scar, so 
situated as to have indicated the track of a missile through 
important muscle groups, moderate muscle loss, and tests of 
strength producing positive evidence of marked or moderately 
severe loss. 38 C.F.R. § 4.56(c).

Severe muscle disability consisted of through and through or 
deep penetrating wounds due to a high-velocity missile or to 
large or multiple low-velocity missiles, or a shattering bone 
fracture; with extensive debridement, prolonged infection, or 
sloughing of soft parts; intermuscular binding; and 
cicatrization. The history of the injury should have been 
similar to that of a moderately severe muscle injury, but in 
an aggravated form. Objective findings should have included 
extensive ragged, depressed and adherent scars so situated as 
to have indicated wide damage to the muscle groups in the 
track of the missile. X-rays may have shown retained metallic 
foreign bodies, and palpation should have shown moderate or 
extensive loss of deep fascia or muscle substance, with soft 
or flabby muscles in the wound area. Adaptive contraction of 
an opposing group of muscles, if present, indicated severity, 
as did adhesion of a scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, in an area where the bone 
was normally protected by muscle. 38 C.F.R. § 4.56(d).

Effective since July 3, 1997, slight disability of a muscle 
anticipates a simple muscle wound without debridement or 
infection and with a history of a superficial wound with 
brief treatment and no cardinal signs or symptoms of muscle 
disability, such as loss of power, weakness, fatigue-pain, or 
impairment of coordination and uncertainty of movement. 
Objective findings of a slight disability include a minimal 
scar, no evidence of fascia defect, atrophy, or impaired 
tonus, and no impairment of function or retained metallic 
fragments. 38 C.F.R. § 4.56(d)(1)

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection. A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use. Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue. 38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low- velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring. There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements. Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups. Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side. Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment. 38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring. There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track. Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area. 
Muscles swell and harden abnormally in contraction. Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile. (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile. 38 C.F.R. § 4.56 (d)(4).

Diagnostic Code 5305 provides the rating criteria for 
evaluation of injuries to Muscle Group V, which refers to the 
flexor muscles of the elbow, the biceps, and the biceps 
brachioradialis. Muscle movements under this code include 
elbow supination and elbow flexion.  Compensation for the 
minor extremity is provided for moderate (10 percent), 
moderately severe (20 percent), or severe (30 percent) muscle 
disablement.  A noncompensable rating is assigned for slight 
muscle disablement. 38 C.F.R. §§ 4.73, Diagnostic Code 5305.

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1999).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Diagnostic 
Code 5003 (1999).

A 20 percent evaluation is warranted for limitation of motion 
of the minor arm when motion is possible to shoulder level, 
or for limitation of motion of the minor arm when motion is 
possible to midway between the side and shoulder level. A 30 
percent evaluation requires that motion be limited to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (1999).

The regulations define normal range of motion for the 
shoulder as forward flexion from zero to 180 degrees, 
abduction from zero to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees. 38 C.F.R. § 
4.71 (1999). With forward elevation (flexion) and abduction, 
range of motion for the arm is from the side of the body 
(zero degrees) to above the head (180 degrees) with the mid- 
point of 90 degrees where the arm is held straight out from 
the shoulder.  Id.

Under DC 5202, (humerus, other impairment of), a 20 percent 
evaluation is warranted for malunion of the humerus with 
either moderate, or marked deformity or recurrent dislocation 
of the scapulohumeral joint with frequent or infrequent 
episodes and guarding of all arm movements.  A 40 percent 
evaluation would be in order for fibrous union of the 
humerus.


Evidence


The veteran's service medical records show that in April 
1945, the veteran sustained a penetrating wound of the upper 
third of the left shoulder, due to enemy shell fragments.  
The wound was described as severe.  He underwent debridement 
and application of a long arm cast.  He underwent a second 
debridement and closure approximately one week later, and a 
plaster of paris shoulder spica was applied.  The cast was 
removed approximately two months later, and he underwent 
physiotherapy.  X-rays were noted to show good union.  The 
final diagnoses were: (1). wound, penetrating, shell 
fragment, upper third left shoulder, severe while in action 
April 1945, Hill 913 Northern Italy, cured; and (2). 
fracture, compound, comminuted, proximal end of left humerus, 
incurred as in No.1, cured.  

Service connection was granted in October 1945, and a 50 
percent evaluation was assigned.  

On VA examination in April 1946, the veteran reported that he 
had had no treatment since service separation and that he was 
not employed due to his arm.  He complained of left arm pain.  
The examiner noted a linear scar of the left upper arm, 4 
inches long, and a 4 and 1/2-inch long scar on the anterior 
portion of the humerus.  It was noted that the scars were 
well healed and fully moveable.  Function of the left 
shoulder was reported to be normal with a slight weakness of 
the biceps muscle of the left arm.  X-rays showed that the 
veteran had a comminuted fracture of the upper end of the 
shaft of the humerus.  It was noted that union had taken 
place in excellent position and alignment. It was reported 
that no metallic fragments were demonstrable.  The pertinent 
diagnosis was, old fracture, humerus, healed.  

A 20 percent evaluation became effective in September 1946.  

VA outpatient treatment records show treatment beginning in 
1991 and continuing into the mid 1990's.  In April 1991, the 
veteran complained of left arm pain.  Examination showed full 
range of motion of the left shoulder and left elbow flexion 
from 20 to 140 degrees.  X-rays of the left shoulder showed a 
healed proximal humerus fracture and mild degenerative 
changes. X- rays of the left elbow showed degenerative 
changes.  An August 1991 EMG showed chronic neurologic 
lesions affecting the ulnar nerves more severe on the left.  

In October 1991, the RO increased the veteran's rating to 30 
percent under DC 5305.  

The veteran was examined by VA in April 1994.  The veteran's 
medical history was reviewed.  The veteran reported that he 
had weakness which caused him to drop things and to have 
difficulty opening doors.  He reported pain from the shoulder 
at the site of the injury down to the elbow.  On examination, 
it was noted that the veteran had a 10-centimeter well-healed 
non-keloid scar over the post-deltoid muscle of the left 
shoulder and an 11-centimeter well-healed non-keloid scar on 
the left shoulder.  The examiner noted decreased sensation 
over the mid-ulnar and radial nerves, and atrophy of the 
muscles of the left hand.  Weakness of grip was also noted.  
Forward flexion of the left shoulder was to 160 degrees (180 
was noted as normal); internal and external rotation were 
noted to be to 25 degrees (90 degrees was noted as normal); 
and abduction was to 40 degrees (180 degrees was noted as 
normal).  X-rays showed a deformity of the proximal shaft of 
the left humerus consistent with a healed fracture.  It was 
stated that this had healed in satisfactory position and 
alignment.  Degenerative changes involving the inferior 
aspect of the glenohumeral joint were noted.  Marginal spur 
formation was noted from the humeral head.  The diagnosis 
was, shrapnel fragment wound to the left shoulder 1945 with 
evidence of bronchial plexus injury, primarily (but not 
exclusively) C-7, C-8 nerve fibers.  

In April 1995, on neurosurgical consultation, residual 
scarring and minimal neuropathic changes secondary to an old 
gunshot wound were noted.  Weakness of the left upper 
extremity was reported, and strength with the arms adducted 
was reported to be normal 

At a VA fee-basis examination in October 1995, it was noted 
that the veteran had fallen in March 1995 and had hit his 
left elbow on the ground.  He reported having swelling of the 
elbow since that time. Examination showed wasting in the 
ulnar nerve distribution and X-rays were noted to show some 
degenerative arthritis of the elbow.  Range of motion of the 
elbow was reported as from 30 to 100 degrees of flexion.  The 
impression was, olecranon bursitis of the left elbow with 
arthritis of the left elbow.  

The veteran was examined by VA in December 1996.  He reported 
that he was losing all strength in his left arm and that he 
was never without pain in his left arm.  On examination, it 
was noted that the veteran had healed, depressed, non-tender, 
non-keloid scars of the left deltoid region and anterior left 
upper thorax region. Pain to these areas was noted with 
palpation, but no reactivity was noted. Muscle atrophy of the 
left deltoid and left upper biceps regions was noted, as was 
muscle wasting of the left hand and loss of muscle mass of 
the left forearm.  Grip strength on the left was one half 
over five.  Motion was as follows: left shoulder abduction 
was to 90 degrees; elevation was to 120 degrees; internal 
rotation was to 90 degrees; and external rotation was to70 
degrees.  X-rays were noted to show degenerative changes.  
The diagnosis was, history of the gunshot wound to the left 
shoulder with post-traumatic degenerative arthritis and 
muscle wasting involving the left shoulder, arm, forearm and 
hand.  

The veteran appeared at a personal hearing in November 1997.  
He testified that he had constant pain especially with 
activity, no strength, difficulty carrying things, operating 
doorknobs, and sensitivity to cold in the left hand.  In 
March 1998, the RO granted service connection for an injury 
to the left humerus with fracture and deformity.  A 20 
percent evaluation was assigned.  

The veteran was examined by VA in December 1997.  Motion of 
the left shoulder was noted as follows: active elevation was 
to 90 degrees; active abduction was to 65 degrees; internal 
and external rotation was to 80 degrees.  It was noted that 
there was pain with exercise, exhibited by facial grimacing, 
hesitation, and some guarding. There was no evidence of inco-
ordination, or excessive fatigability.  The veteran reported 
that the shoulder caused pain all of the time and that the 
pain worsened with use.  He stated that he took Ibuprofen for 
pain, which helped.  It was reported that there was no 
subluxation or dislocation and that the left shoulder 
prevented lifting or carrying things.  It was noted that the 
veteran reported being right-handed.  As to the left hand, 
there was no evidence of pain incoordination or fatigability.  
The diagnosis was, gunshot wound left upper arm, shoulder 
with fracture proximal humerus, healed with resultant 
degenerative arthritis.  

In February 1999, the veteran was examined by a private 
practitioner after complaining of left shoulder pain and left 
hand weakness.  He reported having a hard time holding things 
in his hand.  On examination, it was noted that the veteran 
had a painful arc of motion of his right (sic) shoulder.  
Motion was noted as 170/80/80/T10.  Strength was 5/5.  It was 
noted that most of the veteran's weakness seemed to be due to 
pain.  Moderate discomfort on passive rotation of the 
glenohumeral joint was noted.  Supraspinatus and Speed's test 
were noted to be mildly painful.  Strength of the rotator 
cuff was described as decent and it was opined that the 
veteran did not have a massive rotator cuff tear.  The 
assessment was left glenohumeral joint osteoarthritis; left 
ulnar nerve weakness.  

Discussion

None of the range of motion findings discussed above show 
that the criteria for an increased evaluation have been met.  
At no time has the veteran had limitation of left arm motion 
to 25 degrees from the side.  At the most recent VA 
examination in December 1997, flexion of the left shoulder 
was to 90 degrees, and abduction was to 65 degrees.  
Therefore, the criteria for a disability rating in excess of 
20 percent have clearly not been met under Diagnostic Code 
5201.

The Board has considered all other potentially applicable 
diagnostic codes.  The maximum evaluation available under 
Diagnostic Code 5203 is 20 percent, and that rating requires 
either nonunion of the clavicle or scapula with loose 
movement of the minor extremity or dislocation of the 
clavicle or scapula of the minor extremity. Therefore, this 
diagnostic code does not provide the basis for an increased 
rating.

The veteran has been rated as 20 percent disabling under 
Diagnostic Code 5202.  A 20 percent rating for the minor 
extremity is assigned where there is frequent episodes of 
guarding with all arm movements.  In order to receive a 
disability rating in excess of 20 percent, the evidence would 
have to show fibrous union or nonunion of the humerus of the 
minor extremity under Diagnostic Code 5202 or loss of head of 
the humerus (flail shoulder).  Likewise, ankylosis of the 
scapulohumeral articulation (the scapula and humerus move as 
one piece) under Diagnostic Code 5200 would warrant an 
increased evaluation.  However, the medical evidence does not 
show that any of these criteria have been met.

The veteran's left arm Group V muscle injury is currently 
rated as 30 percent disabling, or as a severe muscle 
disability.  This is the maximum that can be assigned for a 
minor upper extremity under this code.  An increased 
evaluation under any other potentially applicable code is not 
warranted, since as noted above, there is no showing of 
shoulder ankylosis.  Neither is there a showing of elbow 
ankylosis (Code 5205), limitation of forearm flexion to 45 
degrees (Code 5206); limitation of forearm extension to 110 
degrees (Code 5207); impairment of the flail joint (5209); or 
non-union of the radius and ulna (Code 5210).  

A rating beyond 30 percent could be assigned on an 
extraschedular basis.  The Board notes that the RO did not 
expressly consider referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1).  This regulation provides that, in 
order to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for assignment of an extraschedular rating commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The Court of Appeals for Veterans Claims 
(hereinafter The Court) has held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual. Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Although the RO did not expressly 
consider 38 C.F.R. § 3.321(b)(1), the Board has reviewed the 
record with these mandates in mind and finds no basis for 
further action or remand for referral on this question as the 
evidence does not demonstrate marked inference with 
employment or frequent periods of hospitalization.  
VAOPGCPREC 6-96. 

There is no showing that the veteran's disability results in 
marked interference with employment or in frequent periods of 
hospitalization.  

The record shows that the Group V muscle injury has resulted 
in a decrease in the musculature of the muscle, weakness and 
pain.  For these reasons, the Board concludes that the 
evidence establishes that the Muscle Group V disability is 
severe, and the currently assigned 30 percent evaluation 
supports that finding.  

The Court has held that a separate, additional rating may be 
assigned if the veteran's disability is manifested by a scar 
that is poorly nourished with repeated ulceration, a scar 
that is tender and painful on objective demonstration, or a 
scar that is otherwise causative of limitation of function. 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (1999); 
Esteban v. Brown, 6 Vet. App. 259 (1998).

The scars on the affecting the Muscle Group V disability have 
not been documented as being tender, ulcerated or causing 
limitation of function. Therefore a separate rating for a 
scar is not warranted in this instance.  

It is the intent of the Schedule for Rating Disabilities to 
recognize painful motion with joint or periarticular 
pathology as productive of disability. 38 C.F.R. §§ 4.45, 
4.59 (1999).  This is to say that, even absent a definable 
limitation of motion, where there is functional disability 
due to pain, supported by adequate pathology, compensation 
may be warranted. 38 C.F.R. § 4.40 (1999); see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  An increased rating is not 
warranted for additional functional loss due to pain or other 
pathology under the sections 4.40, 4.45, or 4.59 under 
Diagnostic Code 5305.  It has been held that consideration of 
functional loss due to pain is not required when the current 
rating is the maximum disability rating available for 
limitation of motion.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

The veteran has been awarded 30 percent for a left arm Muscle 
Group V disability under Diagnostic Code 5305.  Diagnostic 
Code contemplates range of motion (supination and flexion) of 
the elbow as it is affected by various muscles.  The maximum 
benefit under the Rating Schedule for a Group V muscle 
disability is 30 percent for the minor extremity. 38 C.F.R. § 
4.73, Diagnostic Code 5305.  The veteran's left arm Group V 
muscle disability has been found to warrant the maximum 
rating under Diagnostic Code 5305. Accordingly, a rating in 
excess of 30 percent based on the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59 is not warranted in this case.  See 
Johnston, supra.  

While the 20 percent evaluation under DC 5202 is not the 
maximum assignable, the Board finds that the disability does 
not result in any additional impairment not adequately 
compensated under the present evaluations.  In addition, the 
Board notes that while the veteran has complained of weakness 
of grip, the Board finds that the currently assigned ratings 
for his left arm and shoulder disability adequately 
compensate him for any functional impairment derived from his 
service connected disabilities.  He has complained of left-
hand weakness; however, the Board notes that he has been 
found to have carpal tunnel syndrome of the left hand which 
is not a service-connected disorder.  



ORDER

An increased evaluation for residuals of a gunshot wound of 
the left arm with injury to Muscle Group V is denied.  

An increased evaluation for injury to the left humerus with 
fracture and deformity is denied.  


		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 

